Exhibit 10.31

EnCana Corporation

Canadian Investment Plan

Effective September 1, 2002



--------------------------------------------------------------------------------

EnCana Corporation Canadian Investment Plan

Effective September 1, 2002

  

 

 

Purpose of the Plan

The EnCana Corporation Canadian Investment Plan has been established to provide
Employees with an opportunity to save for short-term, long-term and retirement
savings objectives. In addition, the Plan provides an opportunity for Employees
to participate in the future of the Company through share ownership.



--------------------------------------------------------------------------------

EnCana Corporation Canadian Investment Plan

Effective September 1, 2002

   i

 

 

Table of Contents    Page  

Article I

  Definitions      1   

Article II

  Establishment of the Plan      3   

Article III

  Eligibility and Participation      3   

Article IV

  Enrollment in the Plan      3   

Article V

  Contributions to the Plan      4   

Article VI

  Investment of Contributions      5   

Article VII

  Withdrawals from the Plan      6   

Article VIII

  Termination of Participation      7   

Article lX

  Administration of the Plan      7   

Article X

  Amendment or Termination of the Plan      8   

Article XI

  General Conditions      8   



--------------------------------------------------------------------------------

EnCana Corporation Canadian Investment Plan

Effective September 1, 2002

   1

 

 

Article I Definitions

 

1.1 For the purposes of this Investment Plan each of the following capitalized
terms shall have the meaning referred to below:

“Board of Directors” means the Board of Directors of EnCana Corporation, as may
be constituted from time to time.

“Cash Account” means a cash account established specifically by the Trustee for
certain Participants as provided herein.

“Company” means EnCana Corporation and any affiliate or subsidiary company or
any partnership which is wholly owned by EnCana Corporation, its affiliates
and/or subsidiary companies, or any of them, and which is designated as a
participating company or partnership by the Company or is deemed to be a
participating company under Revenue Rules. Notwithstanding the foregoing, where
any reference in the Plan is made to any action to be taken, consent, approval
or opinion to be given, discretion or decision to be exercised by the Company,
“Company” means EnCana Corporation acting through the Board of Directors or any
authorized committee, officer or delegate for the purposes of the Plan.

“Earnings” means the basic periodic salary of the Participant, excluding,
without limitation, any bonus or any other additional periodic or discretionary
payment, long-term incentive compensation, living allowance, overtime payment,
shift differential, payment in lieu of vacation, contribution or premium paid by
the Company in respect of any employee benefit or otherwise, honorarium,
director’s fee, commission, or any other type of additional earnings of any
nature whatsoever as may be determined by the Company in its sole discretion.
“Earnings” includes the portion of earnings with a foreign associate or
affiliate of the Company recognized by the Company as basic periodic salary and,
in which case, the Earnings are deemed to have been received from the Company.

“Effective Date” means September 1, 2002.

“Employee” means any person who is an employee of the Company, as determined by
the Company in its sole discretion, excluding a member of the Board of Directors
who is not employed by the Company in another capacity.    Any person who is:

 

  (a) suffering from a physical or mental impairment that prevents the
individual from performing the duties of the employment in which the person was
engaged prior to the commencement of the impairment;

 

  (b) receiving a disability benefit from a Company-sponsored or
government-sponsored disability insurance program; and

 

  (c) recognized by the Company as an employee

shall be deemed to be an Employee for the purposes of this Plan only, subject to
the terms herein.



--------------------------------------------------------------------------------

EnCana Corporation Canadian Investment Plan

Effective September 1, 2002

   2

 

 

“EnCana Share Account” means the account or other facility in which certain
contributions to the Plan which have been invested in common shares of the
Company may be held, as described in Article 6.4.

“EnCompass Benefits Program” means the benefits program for Canadian employees,
as may be established and amended by the Company from time to time.

“Fund” means the corpus and all earnings and/or additions thereon and thereto
held by the Trustee under the Trust Agreement.

“Leave of Absence” means a Company approved leave with or without pay depending
on the nature of the leave.

“Leave of Absence Policy” means the policy or practice which may be established
and amended by the Company from time to time in respect of leaves of absences by
Employees, whether paid or unpaid.

“High Performance Results Award” means the discretionary incentive payment which
may be granted by the Company in its sole discretion to Employees under such
short-term incentive program as may be established and amended by the Company
from time to time.

“Participant” means any Employee who fulfills the eligibility requirements set
forth in Article III who enrolls in the Plan in accordance with Article IV.

“Participant’s Accounts” means all cash, securities, mutual funds and other
assets derived from contributions by the Participant and from the Company
pursuant to Article V and which are held, from time to time, by the Trustee
under the Plan for the benefit of a Participant. These accounts will be
comprised of an EnCana Share Account (established as an Employee Profit Sharing
Account), and may include, at the Participant’s direction, a Portfolio
Non-Registered Retirement Savings Plan Account and a Portfolio Registered
Retirement Savings Plan Account.

“Plan” means the EnCana Corporation Canadian Investment Plan, established with
effect from September 1, 2002, including any amendments that may be made by the
Company from time to time.

“Registered Retirement Savings Plan” means an investment option qualified for
such purposes under the Income Tax Act (Canada), as may be amended from time to
time.

“Retirement Plan” means the EnCana Corporation Canadian Pension Plan effective
January 1, 2003, including any amendments that may be made by the Company from
time to time.

“Revenue Rules” means the provisions of the Income Tax Act (Canada) and the
rules and regulations adopted thereunder by the Minister of National Revenue, as
may be amended from time to time.

“Trustee” means the trustee, or successor thereof, appointed by the Company to
hold the Fund pursuant to the terms and conditions of the Trust Agreement.



--------------------------------------------------------------------------------

EnCana Corporation Canadian Investment Plan

Effective September 1, 2002

   3

 

 

“Trust Agreement” means the agreement or contract entered into between the
Company and the Trustee establishing and maintaining the Fund, including any
amendments thereto, pursuant to which the Trustee shall administer the Plan.

Article II Establishment of the Plan

 

2.1 Plan Commencement

This Plan shall be established effective September 1, 2002.

 

2.2 Components of the Plan

This Plan is comprised of an EnCana Share Account, a Portfolio Non-Registered
Retirement Savings Plan Account and a Portfolio Registered Retirement Savings
Plan Account; defined herein as the Participant’s Accounts.

 

Article III Eligibility and Participation

 

3.1 Eligibility and Commencement

An Employee shall become eligible to become a Participant of the Plan on the
first day of the month coincident with or following his appointment as a
permanent Employee.

 

3.2 Total and Permanent Disability

A Participant who is separated from employment by reason of total and permanent
disability as determined by the Company’s long term disability insurance carrier
shall continue to be a Participant, but Employee and Company contributions shall
cease.    

 

3.3 Leave of Absence

A Participant on a Leave of Absence shall continue as a Participant during such
periods subject to such terms and conditions of the Leave of Absence Policy, or
such other terms and conditions as may be approved and/or required by the
Company from time to time.

Article IV Enrollment in the Plan

 

4.1 Enrollment Procedure

To enroll as a Participant, an Employee must complete, sign and deliver such
enrollment forms and/or other documentation or complete such processes as may be
required by the Trustee and/or the Company from time to time.



--------------------------------------------------------------------------------

EnCana Corporation Canadian Investment Plan

Effective September 1, 2002

   4

 

 

Article V Contributions to the Plan

 

5.1 Employee Contributions

A Participant may elect to contribute to the Plan in increments of 1% of the
Participant’s Earnings, up to a maximum of 25% of his Earnings.

 

5.2 Rate of Contributions

The Participant shall select his rate of contribution upon enrollment in the
Plan. Thereafter, Participant shall be entitled to increase or decrease such
contribution rate in increments of 1% of Earnings, effective as of the first day
of any subsequent month, provided the Participant provides such notice as may be
required by the Company and/or the Trustee from time to time.    Contributions
shall be made by payroll deduction from the Participant’s Earnings unless there
are sufficient flexible benefits credits generated as a result of the
Participant’s participation in the EnCompass Benefits Program.

 

5.3 Suspension of Contributions

A Participant may elect to suspend contributions, effective the first day of the
month following such election, at any time upon providing such notice as may be
required by the Company and/or the Trustee from time to time. In such case, the
Participant shall remain a Participant subject to the provisions of Article
VIII. The Participant may elect to recommence contributions at any time by
providing such notice as may be required by the Company and/or the Trustee.
Where the Participant so elects, contributions shall recommence effective the
first day of the month following the date of such election.

 

5.4 Participants on International Assignment

Due to legislative or other restrictions, the contribution rate of Participants
assigned by the Company to international locations may be restricted by the
Company for the duration of such assignment, and the Company shall take such
steps as necessary to comply with such restrictions in accordance with Articles
6.5 and 9.6.

 

5.5 Contributions During Leave of Absence

A Participant granted an unpaid Leave of Absence may elect to make
contributions, in increments of 1% of Earnings, to a maximum of 25% of Earnings,
for the duration of the leave, provided such contributions are permitted by the
Company’s Leave of Absence Policy (as applicable) and the Participant provides
such notice as may be required by the Company and/or the Trustee from time to
time including, where requested, advance payment for such contributions in such
intervals and in such form(s) as may be required by the Company from time to
time.

A Participant granted a paid Leave of Absence shall be entitled to continue to
make contributions for the duration of the leave.



--------------------------------------------------------------------------------

EnCana Corporation Canadian Investment Plan

Effective September 1, 2002

   5

 

 

5.6 Company Contributions

The Company shall contribute to the Plan on behalf of each Participant an amount
equal to 100% of the Participant’s contribution under Article 5.1, up to a
maximum of 5% of the Participant’s Earnings. If the credits generated through
the EnCompass Benefits Program are insufficient to enable the Participant’s
contribution to be matched by the Company as provided herein, the remaining
funds will be funded by payroll deduction from the Participant’s Earnings.

 

5.7 Corporate High Performance Awards

Subject to the attainment of specified annual performance targets, as may be
established and approved by the Company from time to time in its sole
discretion, the Company may contribute a portion of the Participant’s High
Performance Results Award to the Participant’s EnCana Share Account.

 

5.8 Deposit of Contributions

All contributions by Participants and by the Company shall be forwarded by the
Company on a periodic basis to the Trustee for investment as described in
Article VI.

Article VI Investment of Contributions

 

6.1 Employee and Company Contributions

Upon enrollment in the Plan, the Participant shall provide instructions to the
Trustee as to the investment of his contributions by submitting such forms
and/or completing such processes as may be required by the Trustee and/or the
Company from time to time. The Participant may elect that his contributions be
invested in one or more of the registered or non-registered investment options
offered by the Trustee from time to time.

 

6.2 Default Investment Option

Where the Participant fails to provide the Trustee with investment instructions
in accordance with Article 6.1, the Participant’s contributions shall be
directed, provided an application form has been completed by the Participant, by
the Trustee to an investment option as determined by the Company from time to
time until such time as investment instructions are provided by the Participant
to the Trustee in accordance with Article 6.1.

Where the Participant elects to direct their funds to the Portfolio Registered
Retirement Savings Plan account, but fails to complete an application form
and/or such other documentation as may be required by the Trustee or the Company
from time to time, the funds shall be directed, provided a Portfolio
Non-Registered Retirement Savings Plan account application form has been
completed by the Participant, by the Trustee to an investment option as
determined by the Company from time to time in the Portfolio Non-Registered
Retirement Savings Plan Account until such time as a Portfolio Registered
Retirement Savings Plan account application form and/or other required
documentation, completed by the Participant, has been received by the Trustee.



--------------------------------------------------------------------------------

EnCana Corporation Canadian Investment Plan

Effective September 1, 2002

   6

 

 

6.3 Change of Investments

A Participant may reallocate investments held in his Participant’s Account(s)
and/or change the investment direction for future contributions to his
Participant’s Account(s) at any time, provided the Participant provides such
notice as may be required by the Trustee from time to time.

 

6.4 EnCana Share Account

Company contributions and as necessary, Participant contributions representing
the Company match to a maximum of 5% of Earnings under Article 5.6, will be
invested in common shares of the Company through the facility of a recognized
stock exchange.

 

6.5 Designation of Contributions during International Assignment

Where legislative or other restrictions limit the ability of a Participant
and/or the Trustee in the holding and/or trading of investments, the Company, in
its sole discretion, shall be entitled to take or to instruct the Trustee to
take, as appropriate, such action as the Company deems necessary to comply with
applicable law and/or such restrictions, including but not limited to, directing
the Trustee to transfer all or part of a Participant’s Accounts, as well as any
of Participant’s subsequent contributions, to a Cash Account.

Article VII Withdrawals from the Plan

 

7.1 Participant’s Account Withdrawal

A Participant may withdraw a portion or all of his Participant Account upon
providing such notice as may be required by the Trustee from time to time. Such
withdrawal shall be subject to such withdrawal and/or transfer fees and/or other
charges as may be prescribed by the Trustee from time to time.

 

7.2 Form of Withdrawal

 

  a) Pursuant to Article 7.1, a Participant may withdraw Company shares in the
EnCana Share Account in any combination of certificates or cash or, to the
extent permitted by the Trustee, partial units or partial shares. The cash
payment, when so elected, shall be equal to the value of the units and shares
realized upon the sale or disposition of such units or shares by the Trustee,
subject to required settlement processes and fees.

 

  b) Pursuant to Article 7.1, a Participant may withdraw funds from his
Portfolio Non-Registered Retirement Savings Account and/or Portfolio Registered
Retirement Savings Plan Account. In the case of withdrawals from the Portfolio
Registered Retirement Savings Plan Account, the Trustee will withhold such tax
as may be required by applicable law and/or other requirements.



--------------------------------------------------------------------------------

EnCana Corporation Canadian Investment Plan

Effective September 1, 2002

   7

 

 

Article VIII Termination of Participation

 

8.1 Retirement

A Participant who is retired pursuant to the provisions of the Retirement Plan
shall cease to be an Employee under the terms herein and shall effect a total
withdrawal, in such form as he may elect, in accordance with Articles 7.1 and
7.2.

 

8.2 Death

In the event of the death of a Participant, there shall be paid to his named
beneficiary an amount as if a total withdrawal had been affected under Articles
7.1 and 7.2. If no beneficiary has been designated by the Participant, such
payment shall be made to his estate. No payment shall be authorized in the case
of the death of a Participant until the appropriate documentation authorizing
such distribution has been received by the Trustee and is in compliance with
applicable laws and/or restrictions.

 

8.3 Termination of Employment

A Participant who ceases to be an Employee for any reason other than death,
disability or retirement shall effect a total withdrawal in such form as he may
elect in accordance with Article 7.1 and 7.2.

 

8.4 Failure to Withdraw Funds

Where a Participant who ceases to be an Employee fails to take such steps as
necessary to withdraw his funds from his Participant Account, the Trustee shall,
after a reasonable period, not less than ninety (90) days from the cessation of
Participant’s employment, close the Participant’s Account and disperse all
remaining funds to the Participant. Remaining registered funds will be
transferred by the Trustee into another registered retirement savings account.

Article lX Administration of the Plan

 

9.1 Plan Administration

The Company shall be responsible for the general administration and operation of
the Plan and may, in its discretion, appoint an authorized delegate or delegates
who shall be responsible for day-to-day administration thereof.

 

9.2 Plan Interpretation

The Company, or any authorized delegate(s) appointed pursuant to Article 9.1 (as
applicable), shall have the power to take all action and to make all decisions
and interpretations which may be necessary or appropriate to administer and
operate the Plan including, without limitation, in respect of eligibility,
periods of contributory participation, prescription of Company required forms
and enforcement of such rules and regulations as it may deem necessary, and
shall be entitled to waive any period of ineligibility in respect of any
Participant.



--------------------------------------------------------------------------------

EnCana Corporation Canadian Investment Plan

Effective September 1, 2002

   8

 

 

9.3 Plan Assets

All assets of and contributions to the Plan shall be held in the Fund and
administered by the Trustee in accordance with the terms of the Trust Agreement.
The Trustee shall not make any payment from the Plan in respect of any
Participant’s Account except in accordance with the terms hereof and the Trust
Agreement, as applicable, as may be interpreted from time to time by the
Company, acting reasonably.

 

9.4 Payment of Costs

Expenses pertaining to the normal administration of the Plan including
administration fees for the Trustee shall be paid by the Company. Investment
management fees and transaction fees charged by the Trustee as specified in the
Trust Agreement shall be paid by the Employee and charged by the Trustee against
each Participant Account or transaction proceeds.

 

9.5 Deductions from Payments

All amounts paid or payable under the Plan shall be subject to deductions
required by law including, without limitation, tax withholdings.

 

9.6 Primacy of Legislation

The Company shall administer the Plan in such a manner that, in the event there
is a conflict between the Plan and any applicable legislation, the applicable
legislation shall govern.

Article X Amendment or Termination of the Plan

 

10.1 Amendment and Termination Power

The Company expressly reserves the full power, authority and right to amend,
suspend or discontinue the Plan, in whole or in part, at any time.

 

10.2 Entitlement on Termination

In the event of termination of the Plan, each Participant shall be entitled to
receive such distribution of his holdings in the Plan as he would have received
had he made a total withdrawal of contributions pursuant to Article VII hereof
as of the date of such termination.

Article XI General Conditions

 

11.1 Gender

Unless the context requires otherwise, reference in the Plan to male gender will
include the female gender and words implying the singular number may be
construed to extend to and include the plural number.



--------------------------------------------------------------------------------

EnCana Corporation Canadian Investment Plan

Effective September 1, 2002

   9

 

 

11.2 Severability

Each provision of the Plan or part thereof is distinct and severable, and if any
provision of the Plan or part thereof is determined to be void or unenforceable
in whole or in part, such determination shall not affect the validity or
enforcement of any other provision or part thereof.

 

11.3 Headings

Headings wherever used herein are for reference purposes only and do not limit
or extend the meaning of any of the Plan’s provisions.

 

11.4 Governing Document

This document, as it may be amended from time to time, constitutes the Plan. No
statement in any other document or communication, whether or not such document
or communication is required by applicable law or Revenue Rules, shall create or
confer any right or obligation other than as set out in this document or
otherwise as required by applicable law or Revenue Rules, nor may any such
document or communication be used or relied upon to interpret or vary any terms
or provisions of the Plan.

 

11.5 Rights of Employees

The establishment and continuance of the Plan shall not constitute nor be deemed
to constitute a contract of employment between the Company and any Employee and
further, nor shall it be deemed to enhance or create any rights or obligations
between the Company and any Employee or other person, their estate or personal
representative beyond those described and provided herein.

 

11.6 No Personal Liability

Subject to applicable law, neither the Company, nor any authorized officer(s) or
delegate(s) for the purposes of the Plan, nor any director, officer or other
employee of the Company shall be liable to any person whatsoever for anything
done or omitted to be done in respect of the administration or operation of the
Plan, except where the act or omission was due to fraud, willful misconduct or
gross negligence on the part of the person against whom a claim is made.

 

11.7 Jurisdiction

This Plan shall be governed by and interpreted in accordance with the laws of
the Province of Alberta or the laws of Canada (as applicable). Any proceedings,
interpretation or claims of any nature in any way pertaining to the Plan shall
be determined by the courts of the Province of Alberta.